Citation Nr: 0416670
Decision Date: 06/24/04	Archive Date: 09/01/04

DOCKET NO. 99-00 624                        DATE JUN 24 2004

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of injury to the right upper extremity.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for headaches.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for residuals of injury to the right upper extremity and assigned a zero percent schedular evaluation.

Because the veteran has disagreed with the initial rating assigned for residuals of injury tothe right upper extremity, the Board has characterized the issue in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999). Moreover, although the schedular evaluation of the veteran's residuals of injury to the right upper extremity was increased to 10 percent disabling, inasmuch as a higher evaluation is available for this condition and the veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial evaluation remains viable on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition, this matter also comes before the Board on appeal from a December 1998 rating decision of the VARO in Milwaukee, Wisconsin, which denied service connection for facial scars, a low back disorder, and headaches. It is noted that these claims, as well as entitlement to service connection for PTSD, were denied by a June 2000 decision of the Board. The veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court). In an Order dated in May 2001, the Court vacated the June 2000 decision and remanded the claims to the Board for further adjudication. Thereafter, the Board requested additional development of these issues in June 2002 by the Evidence Development Unit (EDU) and in June 2003 by remand. In this regard, it is noted that entitlement to service connection for facial scars and PTSD were denied by a June 2002 decision of the Board. With respect to the issues of entitlement to service connection for a low back disorder and headaches, the Board finds that the development described below must be accomplished prior to further adjudication.

- 2



Accordingly, the issues of entitlement to service connection for a low back disorder and headaches is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant if further action is required on his part.

FINDING OF FACT

The residuals of the veteran's right upper extremity injury are manifested by findings of muscle weakness with no objective evidence of scars which are productive of pain, tenderness, ulceration, or instability.

CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 percent for residuals of injury to the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.56, 4.73, 4.118, Diagnostic Codes 5309, 7805 (as in effect prior to and since August 30,2002).

REASONS AND BASES FOR FINDING AND CONCLUSION
InitiaJly, the Board notes that on November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA). Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This legislation provides, among other things, for notice and assistance to claimants under certain circumstances. VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)). The intended effect of the new regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

- 3 


 [service-connected] injury. Reasoning: The weakness is diffuse and involves the entire right upper extremity including areas uninvolved with the injury, onset was years after the [service-connected] injury and historically all wounds were superficial with exam today consistent with superficial healed lacerations.

In this regard, the Board acknowledges the veteran's claim, that an increased rating for residuals of his right upper extremity injury is warranted because it is productive of pain and weakness, and notes that lay statements and testimony are considered to be competent evidence when describing symptoms of a disease or disability. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these statements regarding the severity of the appellant's symptoms must be viewed in conjunction with objective medical evidence and the pertinent rating criteria.

Upon consideration of the foregoing, the Board finds that the evidence of record does not show that a rating in excess of 10 percent is warranted for limitation of function of the veteran's forearm or hand under Diagnostic Codes 5307, 5308, or .5309. In fact, 10 percent is the highest rating available under Diagnostic Code 5309 and it has not been shown that the veteran sustained moderately severe injury to the muscles of the right wrist or forearm to warrant a higher rating under Diagnostic Codes 5307 or 5308 for the major arm. In this regard, it is noted that the veteran's complaints of weakened grip strength have been characterized as slight upon VA examination in February 1999 and mild upon VA examination in October 2003.

As to whether a separate rating is warranted for residuals of the veteran's service-connected right upper extremity injury under any other Diagnostic Code that contemplates scars, the record contains no evidence showing that the veteran's residuals of injury to the right upper extremity include scars which are poorly nourished with repeated ulceration or are tender or painful on objective demonstration; thus, a compensable rating under the former criteria at Diagnostic Codes 7803 and 7804 is not warranted. 38 C.F.R. § 4.118 (as in effect prior to August 30, 2002). In this regard, it is noted that, under the criteria for scars in effect prior to August 30, 2002, Diagnostic Codes 7801 and 7802 were applicable to burns and, thus, are not for consideration in the present appeal.

- 9 



Similarly, with respect to the revised criteria for scars, the evidence of record is not clinically characteristic of right upper extremity scars which are deep, result in limited motion, are unstable, painful on examination, or involve an area exceeding 6 square inches. Thus, a compensable rating under the revised criteria at Diagnostic Codes 7801, 7802, 7803 or 7804 is not warranted. 38 C.F.R. § 4.118 (2003). Accordingly, a separate evaluation for scars, in addition to limitation of function of the veteran's forearm or hand, is not warranted.

In this regard, the Board acknowledges the veteran's feelings of embarrassment and hindered employment opportunities as a result of his right upper extremity scars; however, 38 C.F .R. § 4.118, Diagnostic Code 7800 (as in effect prior to and since August 30, 2002) requires that the veteran have disfigurement of the head, face, or neck for consideration under this schedular criteria.. Inasmuch as the veteran's service connected scars are limited to his right upper extremity, Diagnostic Code 7800 disfigurement of the head, face, or neck is not applicable.

In light of the foregoing, the Board finds that the preponderance of the evidence is against an increased rating for residuals of injury to the right upper extremity. The benefit-of-the doubt doctrine is inapplicable and the claim must be denied.. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of injury to the right upper extremity is denied.

REMAND

The veteran contends that service connection for a low back disorder and headaches is warranted because these disabilities are the result of injuries sustained in a motor vehicle accident during his period of military service.

- 10



Review of the service medical records reflects that, in September 1980, the veteran was injured in an automobile accident. Although he originally denied striking his head, he subsequently sought treatment for pain in the right aspect of his scalp. Treatment reports note contusions of the right parietal aspect of the scalp and the assessment was multiple contusions and abrasions. Similarly, the veteran's service medical records reflect that he initially sought treatment for intermittent low back pain in October 1980 and continued to seek treatment for recurrent low back complaints during his period of Natioanl Guard service.

Upon consideration of the foregoing, in June 2002, the Board transferred the veteran's claims file to the EDU and requested that he undergo VA orthopedic and neurologic examinations. In connection with these examinations, the Board requested that each examiner provide an opinion as to the etiology of the veteran's low back disorder and headaches. Review of the claims file reflects that, although the veteran underwent VA neurologic examination in October 2002, he was not afforded a VA orthopedic examination. Accordingly, this case must be remanded to the RO for further action.

In this regard, it is noted that, inasmuch as the issue of whether the veteran has developed a low back disorder and headaches as a result of an injury sustained in service is a medical question, further examination and medical opinions are necessary before the Board may properly proceed with appellate review of these claims. Moreover, under the VCAA, the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see a/so Green v. Derwinski, 1 Vet. App. 121 (1991).

Although the Board regrets the delay, the Court has made it clear that failure to adequately show compliance with VCAA notice requirements and Board failure to enforce compliance with such notice requirements is remandable error. Huston v. Principi, 17 Vet. App. 195,202 (2003).

- 11 



Accordingly, the case is REMANDED for the following:

1. The appellant should be furnished with an appropriate letter to ensure compliance with all VCAA notice and assistance requirements. The RO should ensure that the appellant has been advised of (a) the information and evidence not of record that is necessary to substantiate his claims, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the appellant is expected to provide. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). The veteran should also be notified that he should provide VA with all relevant evidence and argument pertinent to the claim at issue.

2. The appellant should be requested to identify the names, addresses, and approximate dates of treatment for all VA and non- VA health care providers who have treated him for his low back and headache complaints since his separation from service in 1982. With any necessary authorization from the veteran, copies of the pertinent treatment records identified by the veteran in response to this request which have not been previously secured should be obtained. The attempts to obtain such records should be documented in the claims file.

3. Thereafter, the veteran should be afforded a VA orthopedic examination to ascertain the etiology of any low back and headache disorder. The veteran's claims folder must be made available to the examiner for review in connection with the examination. All necessary diagnostic tests should be completed and all

- 12 



pertinent symptomatology and findings should be reported in detail. The examiner should provide an opinion as to whether any low back or headache disorder is the result of service, to include the September 1980 automobile accident. A complete rationale for all opinions expressed should be provided. If the examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated.

4. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed, with consideration of all applicable laws and regulations. If the issues on appeal remain denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet; App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

- 13 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

- 14




